Citation Nr: 0841227	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  04-22 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye condition.

2.  Entitlement to service connection for athlete's foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran had active service from April 1954 to September 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 2006, the veteran was afforded a hearing before the 
undersigned in Washington, DC.  

In a September 2006 decision, the Board denied the claims.  
The veteran entered a timely appeal to the U. S. Court of 
Appeals for Veterans Claims (Court).  By Order dated in 
November 2007, pursuant to a joint motion, the Court remanded 
the decision to the Board for readjudication.  The joint 
motion noted that the Board failed to provide adequate 
reasons or bases regarding the necessity of VA examinations 
to determine whether the two conditions were related to 
service, and regarding the nexus opinion of a nurse dated in 
October 2003 regarding the athlete's foot claim.  

The veteran timely submitted additional evidence to the Board 
for the period July 2008 to November 2008, which was 
considered in arriving at this decision.  


FINDINGS OF FACT

1.  There is competent medical evidence relating the 
veteran's current eye disability to his active service.

2.  There is competent medical evidence relating the 
veteran's current athlete's foot condition to his active 
service.




CONCLUSIONS OF LAW

1.  An eye disability was incurred in s service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West & Supp. 2008); 38 
C.F.R. § 3.303 (2008).

2.  Athlete's foot was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Since, in this decision, the Board is granting service 
connection for the two disabilities at issue, this is the 
greatest benefit the veteran can receive under the 
circumstances.  Any failure to notify or assist the veteran 
is inconsequential and, at most, no more than harmless error.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

The service medical records include a June 1956 Report of 
Medical Examination stated in the Notes and Significant or 
Interval History section of the report that the veteran 
reported eye trouble and referred to wearing glasses.  The 
veteran also reported having had high blood pressure.  
Additionally, "[f]oot trouble, dermatophytosis" was noted.  
However, in the Summary of Defects and Diagnoses section, the 
only condition listed was substandard distant vision, 
corrected to 20/20 bilaterally.  Such was also the case for 
an August 1956 Report of Medical Examination.  That report 
also noted that the veteran boxed.

As for the post-service medical evidence, a March 2001 VA 
dermatology clinic noted that the veteran had a rash in his 
groin and on both feet.  It was further noted that the 
veteran stated that he had had the rash on and off since the 
1950's.  Upon physical examination, there was "white scale on 
bilateral feet, dystrophic discolored nails bilateral feet."  
The inguinal region had erythema and white scale.  The 
assessment was tinea pedis, tinea cruris, and onychomycosis.

An April 2003 VA progress note noted under the veteran's 
history of present illness that he still had athlete's foot.  
A VA nurse, in an October 2003 progress note stated that the 
veteran noted that his athlete's foot occurred in service and 
therefore, it was more likely than not that the current 
athlete's foot is related to service.  

A November 2004 VA Discharge Summary report listed a primary 
diagnosis of status post right total knee replacement on 
November 2, 2004.  Secondary diagnoses of, inter alia, 
glaucoma were listed. 

The record contains subsequent diagnoses of a skin condition 
of the feet and glaucoma.  

In a letter dated in August 2006, a VA physician stated that 
he reviewed the veteran's service medical records and noted 
that dermatophytosis was diagnosed, and that it was more 
likely than not that the current veteran's foot trouble was 
related to service.  

In a letter dated in June 2008, a VA ophthalmologist stated 
that she examined the veteran twice, and diagnosed bilateral 
angle recession glaucoma.  She noted that the condition 
occurred at an early age, and there was no family history of 
the condition.  She therefore, opined that the glaucoma was 
caused by blunt trauma to the eyes sustained when the veteran 
boxed in service.  

A.  Eye Condition

The only defect of the eyes listed in the service medical 
records was substandard distant vision, corrected to 20/20 
bilaterally.  In this regard, congenital or developmental 
defects, refractive error of the eye, personality disorders 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c).  

A veteran may nevertheless establish service connection for a 
current eye condition by submitting evidence that the current 
disability is related to service.  The VA examiner's opinion 
that blows sustained to the veteran's eyes in service while 
boxing caused his current glaucoma is competent medical 
evidence of a nexus between his current glaucoma and service.  
There is no competent, countervailing medical opinion of 
record to refute this opinion.  Service connection for the 
veteran's eye disability is warranted.  See Hickson, supra.

B.  Athlete's Foot

Regarding the veteran's athlete's foot claim, the opinions of 
theVA physician and VA nurse constitute competent medical 
evidence of a nexus between his current skin condition of the 
feet and his inservice feet problems.  There is no competent, 
countervailing medical opinion of record to refute these 
opinions.  Therefore, service connection for athlete's foot 
is warranted.  See Hickson, supra.


ORDER

Entitlement to service connection for glaucoma is granted.

Entitlement to service connection for athlete's foot is 
granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


